     Case 2:20-cv-00212-JAM-CKD Document 27 Filed 08/21/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELLA W. HORN,                                    No. 2:20-cv-00212-JAM-CKD (PS)
12                      Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    EXPERIS US, INC., A MANPOWER
      BRAND COMPANY,
15
                        Defendant.
16

17          Before the court is defendant’s motion for judgment on the pleadings and request for

18   judicial notice. ECF No. 19. Plaintiff filed an opposition. ECF No. 23. Defendant filed a reply.

19   ECF No. 24. Upon considering the motion and relevant documents, the court finds as follows:

20     I.   BACKGROUND

21          Defendant Experis US, Inc. is a staffing company that allegedly placed plaintiff in a

22   Project Manager position with its client CRC Health Group in June 2015. In early July 2015,

23   plaintiff was terminated from her assignment with CRC Health. Defendant alleges plaintiff was

24   terminated because she was found to have lacked the skills required to perform the Project

25   Manager job successfully. Plaintiff alleges she was terminated as a result of discrimination. The

26   CRC Health position was the last assignment plaintiff had with defendant.

27          On or about April 17, 2017, plaintiff filed a lawsuit against defendant in the Eastern

28   District of California, styled Ella W. Horn v. Experis US Inc., a Manpower Brand Company,
                                                       1
     Case 2:20-cv-00212-JAM-CKD Document 27 Filed 08/21/20 Page 2 of 6

 1   Cause No. 2:17-cv-00814 (“Horn I”). In the complaint in Horn I, plaintiff alleged multiple

 2   claims, including race discrimination in violation of Title VII of the Civil Rights Act of 1964,

 3   race discrimination in violation of the California Fair Employment and Housing Act, wrongful

 4   termination, and negligent infliction of emotional distress.

 5           On or about October 7, 2019, the court granted defendant’s motion for summary

 6   judgment, finally adjudicating plaintiff’s claims in Horn I on the merits. Plaintiff appealed the

 7   district court’s ruling in Horn I, but her appeal was dismissed as being untimely. Her attempts to

 8   remedy the defect in her appeal were also dismissed.

 9           On or about December 11, 2019, plaintiff filed the instant suit against defendant in the

10   Superior Court of the State of California, Sacramento County, asserting many of the same claims

11   asserted in Horn I, as well as several new claims, such as breach of contract, unfair business

12   practices, and other state-law claims (Horn II). ECF No. 1. Defendant timely removed the action

13   to this court.

14           Defendant then filed a motion for judgment on the pleadings, asking this court to dismiss

15   plaintiff’s claims in their entirety, because they are barred by the doctrine of res judicata and the

16   applicable statutes of limitations.

17    II.    LEGAL STANDARD

18           A motion for judgment on the pleadings under Federal Rule of Civil Procedure 12(c)

19   “challenges the legal sufficiency of the opposing party’s pleadings and operates in much the same

20   manner as a motion to dismiss under Rule 12(b)(6).” Morgan v. County of Yolo, 436 F.Supp.2d
21   1152, 1154-55 (E.D. Cal. 2006). Analysis under Rule 12(c) is “substantially identical” to analysis

22   under Rule 12(b)(6) because under both rules a court determines whether the facts alleged in the

23   complaint, taken as true, entitle the plaintiff to a legal remedy. Chavez v. U.S., 683 F.3d 1102,

24   1108 (9th Cir. 2012). Similar to a Rule 12(b)(6) motion to dismiss, when addressing a motion for

25   judgment on the pleadings, a court must assess whether the complaint “contain[s] sufficient

26   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
27   v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

28   (2007)). Also similar to a Rule 12(b)(6) motion, the court may take into account materials to
                                                         2
     Case 2:20-cv-00212-JAM-CKD Document 27 Filed 08/21/20 Page 3 of 6

 1   which it can take judicial notice in addition to considering the allegations of the complaint.

 2   Heliotrope Gen., Inc. v. Ford Motor Co., 189 F.3d 971, 981, n.18 (9th Cir. 1999). In short, a

 3   motion for judgment on the pleadings may be granted if, after assessing the complaint and matters

 4   for which judicial notice is proper, it appears “beyond doubt that the [non-moving party] cannot

 5   prove any facts that would support his claim for relief.” Morgan v. County of Yolo, 436

 6   F.Supp.2d 1152, 1155 (E.D. Cal. 2006), aff’d, 277 Fed. Appx. 734 (9th Cir. 2008).

 7   III.    DISCUSSION

 8           Defendant asks this court to enter judgment on the pleadings on the grounds that

 9   plaintiff’s claims are barred by res judicata, or alternatively, the applicable statutes of limitations.

10   To support its res judicata argument, defendant asks the court to take judicial notice of court

11   filings from a prior suit between the parties. The court will address the request for judicial notice

12   and then discuss the merits of parties’ arguments.

13           A.      Request for Judicial Notice

14           Defendant asks the court to take judicial notice of the complaint, the dismissal order, and

15   the final judgment from the matter Horn v. Experis US Inc., No. 2:17-CV-0814-JAM-DB. ECF

16   No. 19-1. A district court may take judicial notice of a fact that is “not subject to reasonable

17   dispute because it can be accurately and readily determined from sources whose accuracy cannot

18   reasonably be questioned.” Fed. R. Evid. 201(b)(2). A court may therefore take judicial notice of

19   court filings and other matters of public record. Reyn’s Pasta Bella LLC v. Visa USA, Inc., 442

20   F.3d 741, 746 n.6 (9th Cir. 2006); see also Papai v. Harbor Tug & Barge Co., 67 F.3d 203, 207, n.
21   5 (9th Cir. 1995), rev’d on other grounds, 520 U.S. 548 (1997) (“Judicial notice is properly taken

22   of orders and decisions made by other courts and administrative agencies.”)

23           Generally, a court may not consider material beyond the complaint in ruling on a motion

24   for judgment on the pleadings pursuant to Rule 12(c). Lee v. City of Los Angeles, 250 F.3d 668,

25   688 (9th Cir. 2001). “However, ‘[a] court may take judicial notice of matters of public record

26   without converting a motion to dismiss into a motion for summary judgment,’ as long as the facts
27   noticed are not ‘subject to reasonable dispute.’” Intri-Plex Technologies, Inc. v. Crest Grp., Inc.,

28   499 F.3d 1048, 1052 (9th Cir. 2007) (quoting Lee, 250 F.3d at 689 (citation omitted).
                                                          3
     Case 2:20-cv-00212-JAM-CKD Document 27 Filed 08/21/20 Page 4 of 6

 1          Defendant asks the court to take judicial notice of three court filings, which are matters of

 2   public record. Accordingly, the court grants defendant’s request for judicial notice.

 3          B.       Res Judicata

 4          Defendant contents that judgment on the pleadings is appropriate because plaintiff’s

 5   claims are barred under the doctrine of res judicata. The doctrine of res judicata protects

 6   “litigants from the burden of relitigating an identical issue” and promotes “judicial economy by

 7   preventing needless litigation.” Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 (1979). It

 8   “bars litigation in a subsequent action of any claims that were raised or could have been raised in

 9   the prior action.” Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001).

10   Stated differently, the doctrine “bars any subsequent suit on claims that were raised or could have

11   been raised in a prior action.” Cell Therapeutics, Inc. v. Lash Group, Inc., 586 F.3d 1204, 1212

12   (9th Cir. 2009); see also Tahoe Sierra Preservation Council, Inc. v. Tahoe Reg. Planning Agency,

13   322 F.3d 1064, 1078 (9th Cir. 2003) (“Newly articulated claims based on the same nucleus of

14   facts may still be subject to a res judicata finding if the claims could have been brought in the

15   earlier action.”). Res judicata applies when there is (1) identity or privity between parties, (2) an

16   identity of claims, and (3) a final judgment on the merits. Tahoe-Sierra Preservation, 322 F.3d at

17   1077. The court finds that all three elements are met here.

18                 i.       Privity between the parties

19          Privity between the parties exists if “there is substantial identity between the parties, that

20   is, when there is sufficient commonality of interest.” See Tahoe-Sierra Preservation, 322 F.3d at
21   1082. Here, the parties in Horn I and Horn II—plaintiff Ella Horn and defendant Experis US

22   Inc.—are identical. Thus, identity between the parties exists.

23                ii.       Identity of claims

24          The “central criterion” in determining whether there is an identity of claims between the

25   first and second lawsuit is “whether the two suits arise out of the same transactional nucleus of

26   facts.” Frank v. United Airlines, Inc., 216 F.3d 845, 851 (9th Cir. 2000). Two events are part of
27   the same transaction or series of transactions where the claims share a factual foundation such

28   that they could have been tried together. W. Systems, Inc. v. Ulloa, 958 F.2d 864, 871 (9th
                                                          4
     Case 2:20-cv-00212-JAM-CKD Document 27 Filed 08/21/20 Page 5 of 6

 1   Cir.1992). “Different theories supporting the same claim for relief must be brought in the initial

 2   action.” Id. “[T]he inquiry into the ‘same transactional nucleus of facts’ is essentially the same

 3   as whether the claim could have been brought in the first action.” United States v. Liquidators of

 4   European Fed. Credit Bank, 630 F.3d 1139, 1151 (9th Cir.2011). “A plaintiff need not bring

 5   every possible claim. But where claims arise from the same factual circumstances, a plaintiff

 6   must bring all related claims together or forfeit the opportunity to bring any omitted claim in a

 7   subsequent proceeding.” Turtle Island Restoration Network v. U.S. Dep’t of State, 673 F.3d 914,

 8   918 (9th Cir. 2012).

 9          Plaintiff’s claims in Horn II arise out of the same transactional nucleus of facts as her

10   claims in Horn I. In both lawsuits, all of plaintiff’s claims arise from her alleged employment

11   relationship with defendant during the summer of 2015. In Horn II, plaintiff raises many of the

12   same claims that she raised in Horn I, such as discrimination based on race and sex, wrongful

13   termination, retaliation, and negligent infliction of emotional distress. Although plaintiff raises

14   several new claims in Horn II, such as breach of contract and unfair business practices, each new

15   claim in Horn II could have been raised in Horn I. The facts that give rise to plaintiff’s new

16   claims in Horn II are the same as those that gave rise to her claims in Horn I. Plaintiff could have

17   asserted in Horn I her breach of contract claim, unfair business practices claim, or any other claim

18   now asserted in Horn II. The operative facts are the same today as they were when plaintiff filed

19   her complaint in Horn I. Accordingly, an identify of claims exists between Horn I and Horn II.

20               iii.       Final judgment on the merits
21          On October 7, 2019, United States District Judge for the Eastern District of California

22   John A. Mendez signed an order adopting the magistrate judge’s findings and recommendations,

23   and granting defendant’s motion for summary judgment as to all of plaintiff’s claims in Horn I.

24   ECF No. 19-5. On October 8, 2019, judgment was entered in favor of defendant and against

25   plaintiff. ECF No. 19-6. Each of plaintiff’s claims in Horn I were adjudicated on the merits, and

26   the court entered final judgment on them.1 The requirement that the prior action result in a final
27
     1
      During oral argument, plaintiff argued that there were still unresolved matters in Horn I that
28   prevented res judicata from applying in this case. But a review of the records in Horn I shows
                                                       5
     Case 2:20-cv-00212-JAM-CKD Document 27 Filed 08/21/20 Page 6 of 6

 1   judgment on the merits is therefore satisfied.

 2           The pleadings, in conjunction with documents properly subject to judicial notice, establish

 3   that each of the elements of res judicata are met. Defendant is therefore entitled judgment on the

 4   pleadings in accordance with Rule 12(c). Because the court finds that defendant’s motion should

 5   be granted on res judicata grounds, it does not reach defendant’s argument regarding the statutes

 6   of limitations.

 7   IV.     CONCLUSION

 8           Accordingly, IT IS HEREBY RECOMMENDED that:

 9           1.        Defendant’s motion for judgment on the pleadings (ECF No. 19) be granted;

10           2.        Judgment be entered in favor of defendant; and

11           3.        The clerk of court be directed to close this case.

12           These findings and recommendations are submitted to the United States District Judge

13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

14   days after being served with these findings and recommendations, any party may file written

15   objections with the court and serve a copy on all parties. Such a document should be captioned

16   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

17   shall be served on all parties and filed with the court within fourteen (14) days after service of the

18   objections. Failure to file objections within the specified time may waive the right to appeal the

19   District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst,

20   951 F.2d 1153 (9th Cir. 1991).
21   Dated: August 21, 2020
                                                         _____________________________________
22
                                                         CAROLYN K. DELANEY
23                                                       UNITED STATES MAGISTRATE JUDGE

24   17.212.mjotp

25

26   that all of plaintiff’s claims were finally adjudicated by the district court, and that the case was
     marked as closed on October 8, 2019. To the extent plaintiff believes there were unresolved
27   motions or requests pending in Horn I at the time the district court entered judgment for
     defendant, those motions or requests did not preclude the district court from disposing of
28   plaintiff’s claims. Thus, plaintiff’s argument is unavailing.
                                                          6
